FRANK, Judge.
The appellant Hair has appealed from a guidelines sentence greater than the permissible one-cell increase following the violation of probation. The trial court’s sentencing order contains a detailed statement of Hair’s criminal history, and undoubtedly the major impetus for departure was his “pattern of behavior indicating he is clearly a menace to society and a danger to the public.” We held this very reason for departure invalid in Miller v. State, 519 So.2d 1118 (Fla. 2d DCA 1988), and we must again reject it.
Reversed and remanded for sentencing within the guidelines.
DANAHY, A.C.J., and HALL, J., concur.